16 So. 3d 873 (2009)
Bernard SLOSS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D03-3120.
District Court of Appeal of Florida, Fifth District.
June 23, 2009.
James S. Purdy, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Bernard Sloss, Chipley, pro se.
Bill McCollum, Attorney General, Tallahassee, and Belle B. Schumann, Kristen L. Davenport and Robin A. Compton, Assistant Attorneys General, Daytona Beach, for Appellee.

ON REMAND
PER CURIAM.
AFFIRMED. See Martinez v. State, 981 So. 2d 449 (Fla.2008).
ORFINGER, TORPY and COHEN, JJ., concur.